Title: To George Washington from Brigadier General Duportail, 18 January 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



[18 January 1778]

If Fortification is necessary in any Armies, it is peculiarly so in those, which like ours, from a deficiency in the practice of manoeuvres cannot oppose any to those of the Enemy—being necessitated therefore to receive him on their own ground, they ought always to be protected either by a natural or artificial Fortification, if it were only to have (under favor of the resistance of this fortification) sufficient time to ascertain the Result of the Enemys movements—where his principal force is directed—and where his greatest effort is to be made—with respect to natural fortification, all Situations do not afford it—and to rely intirely upon it, would involve prodigious constraint in the choice of Positions, and exclude many excellent ones consider’d relatively to the operations of War—it is therefore much more advantageous to have recourse to artificial Fortification which is applicable in all Situations.
The very great difficulties which I experienced in the last Campaign, both in setting on foot the most simple work and having it executed with the necessary Conditions, induce me to propose to His Excellency an establishment which is absolutely indispensable, if he chooses to derive hereafter those succours from Fortification which it holds out to him.
I would desire to have three Companies of Sappers formed—they should be instructed in every thing that relates to the Construction of

Field works—how to dispose of the Earth—to cut the Slopes—face with Turf or Sods—make fascines—arrange them properly cut and fix Palisades &ca.
The Sappers should be distributed in the different works, and a sufficient number of fatigue men drawn from the Line should be joined to them to work under their direction, by which means, the works would be executed with a perfection and celerity which otherwise will ever be unknown in this army—it is I believe altogether useless to enlarge upon a matter so obvious—I proceed therefore immediately to the principal Conditions on which this Corps should be formed.
1st The pay ought to be greater than that of the ordinary foot Soldier, because the Service is exceedingly hard—this is the practice in Europe, and they receive besides extraordinary pay, when they work—Choice ought to be made of vigorous Soldiers and the preference should be given to Carpenters and Masons.
2. The Non commissioned Officers ought all to read and write, and be intelligent persons of good Characters.
3. The Companies of Sappers ought to be altogether under the Command of the Head Engineer—for if the Major Generals had a right to employ them as the[y] pleased, each from a desire of fortifying his Camp in his own way, would ask for Sappers and they would all be taken from the Engineers.
Besides as such partial works do not enter into the general plan of the Position, they are for the most part useless, ill concerted, and sometimes even dangerous.
4. The Captains of Sappers will be charged with the detail of their Companies, and each of them will be accountable to the Commanding Officer of the Engineers, in order that he may always know the State of the Companies, their Strength &ca.
5. Each Company should always have its Tools with it, carried in a Waggon provided for the purpose—The Company should be answerable for all Tools lost—and in case any should be broke, the pieces are to be produced to the Officer to whom the Detail of the Company is committed.
The Camp of the Sappers to be assigned by the Commanding Officer of Engineers adjacent to the place where they are to be employ’d.
Of the Officers.
If it be important to choose the Privates in these Companies—it is much more so to choose the Officers—The Congress ought in my opinion, to think of forming Engineers in this Country to replace us when we shall be call’d home—The Companies of Sappers now proposed might serve as a School to them—they might there acquire at once the practical part of the Construction of Works—and if choice be made of young men well bred, intelligent and fond of Instruction, we

shall take pleasure in giving them principles upon the choice of Situations, and the method of adapting works to the ground.
If His Excellency approves my Plan—I would advise the speedy execution of it—in order that the Companies may have served their Apprenticeship before the opening of the Campaign.
These Companies ought not be composed of Recruits—but Soldiers answering the description above should be taken from the Line for the purpose.
While I am employed in representing the defects of my branch of the Army—I entreat His Excellency to observe that four Engineers are not sufficient—of the four, one is always detached and sometimes two, which is the case at present—and I am left with only one Officer—it is impossible for us to do the Service of the Army There is at York Town a French Officer who was brought by Mr Du Coudray and introduced by him as an Engineer—for my part I do not give him out as such, because he was not in that character in France and has no such pretensions himself—but he studied with a view to become a Member of the Corps—he has studied Geometry, understands surveying and Drawing, and therefore might be very useful to us.
I entreat His Excellency to ask the Congress for this Gentleman—he has on his part made applications which have hitherto proved fruitless—His name is Ville franche and he brought a particular recommendation from General R. How to the President of Congress.

Sign’d Chevr du Portail.

